Matter of Dale L. v State of New York (2022 NY Slip Op 03662)





Matter of Dale L. v State of New York


2022 NY Slip Op 03662


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


538 CA 21-01270

[*1]OF DALE L., FROM CENTRAL NEW YORK PSYCHIATRIC CENTER, PURSUANT TO MENTAL HYGIENE LAW SECTION 10.09, PETITIONER-APPELLANT,
vSTATE OF NEW YORK, RESPONDENT-RESPONDENT. 


DAVID J. PAJAK, ALDEN, FOR PETITIONER-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Oneida County Court (Walter W. Hafner, Jr., A.J.), entered August 26, 2021 in a proceeding pursuant to Mental Hygiene Law article 10. The order, inter alia, continued the commitment of petitioner to a secure treatment facility. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at County Court.
Entered: June 3, 2022
Ann Dillon Flynn
Clerk of the Court